Citation Nr: 1611869	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  11-14 557	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a right lower extremity disability.

5.  Entitlement to service connection for a left lower extremity disability.

6.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hypertension.

7.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disability.

8.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION


The Veteran appellant had active service in the United States Air Force from July 1966 to December 1970, including approximately one year of service in Vietnam.  The appellant subsequently became a member of the United States Air Force Reserve in 1977, and he retired in October 2002.  While in the United States Air Force Reserve, the appellant was called to active duty and served from January 1991 to May 1991.  The appellant also served on active duty from October 2001 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina in September 2009, and November 2009.  

The Board notes that the appellant's claims for service connection for hypertension and gastroesophageal reflux disability (GERD) were originally denied in a May 2003 rating decision; he was notified of the denial the same month, but he did not appeal those denials.  The May 2003 rating decision therefore represents the last final action on the merits of the hypertension and GERD service connection claims.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The May 2003 rating decision also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board also notes that the appellant's claim for service connection for a right knee disability was originally denied in a January 1971 rating decision; he was notified of the denial the same month, but he did not appeal that decision.  The January 1971 rating decision therefore represents the last final action on the merits of the right knee disability service connection claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The January 1971 rating decision also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board also notes that regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records or any other relevant service department records are received after a prior final denial.   

The evidence of record in this appeal consists of both a paper claims file and an electronic record in VA's paperless claims processing system.  The Board has reviewed both the paper claims file and the electronic record.

The September 2009 rating decision denied service connection for a left shoulder disability.  The November 2009 rating decision denied entitlement to service connection for a right shoulder disability.  In his November 2009 notice of disagreement (NOD), the Veteran referred to the denial of his left, but not right, shoulder claim.  He mentioned an injury to the left shoulder while he was on active duty from 2001 to 2002.  The evidence of record contains an April 2002 service medical treatment record (an orthopedics consultation report) that states that the appellant injured his right shoulder during unit physical training earlier in the year; the right shoulder subsequently required rotator cuff surgery that was performed in May 2002.  The Board does not have jurisdiction over the right shoulder issue.  38 C.F.R. § 19.9(b).  

All issues other than the issue of entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and those seven issues are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's tinnitus is the result of noise exposure in service and the service-connected hearing loss.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant has reported that he has experienced tinnitus for many years.  A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Ringing in the ears is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The appellant's Air Force service records indicate that his military occupational specialty (MOS) was security forces specialist; this is similar to the Army's MOS of military police.  The MOS of security forces and the MOS of military police are each listed as an MOS that has a "Moderate" probability for exposure to hazardous noise.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).

The appellant has already been granted service connected for bilateral hearing loss. In an October 2009 report, a VA audiologist who examined the Veteran found that the Veteran had been exposed to acoustic trauma in the military from aircraft and weapons.  The Board notes that "an associated hearing loss is usually present" with tinnitus.  THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disabilities including sensorineural or noise-induced hearing loss.  Id.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear.  

The evidence unfavorable to the claim consists of the many years between service and clinical documentation of tinnitus and the statement of the October 2009 VA audiology examiner that it was less likely than not that the appellant's tinnitus was initiated from his military noise exposure.  Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently has service-connected bilateral sensorineural hearing loss as well as tinnitus, that there is an etiologic link between hearing loss and tinnitus, and that, based on his MOS as security forces/military police, the Veteran was exposed to acoustic trauma while he was on active duty.  

Also, the appellant is competent to assert occurrence of an in-service injury and ongoing symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Tinnitus is a chronic disease for which service connection could be established on the basis of a continuity of symptoms.  Fountain v. McDonald, 27 Vet. App. 258 (2015) (Tinnitus is a chronic disease under 38 U.S.C.A. 1101 and 38C.F.R.3.309(a)).  The Veteran reported in the January 2010 notice of disagreement that he had experienced ringing in his ears for many years.

The evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  The Board finds that the appellant's tinnitus is as likely the result of his noise exposure in service or it is as likely a symptom of his service-connected noise-induced hearing loss as it is the result of some other factor or factors.  Accordingly, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Only a few of the Veteran's service treatment records from his last period of active duty service (October 2001 to September 2002) have been included in the evidence of record; these were submitted by the appellant himself.  The records submitted by the appellant mostly relate to his right rotator cuff injury.  The submitted records do not include the reports of his 2001 service entry examination or his 2002 service separation examination.  While the RO did contact the Air Force to obtain those records, the February 2011 response from the Air Force indicates that a search was made for records dated between 2008 and 2011 - not records dated 2001 to 2002 which is the period of the appellant's last tour of active duty.  Furthermore, no discussion of the 2002 service medical treatment records that are in evidence was included in any rating decision or in the March 2011 SOC.

VA treatment records dated between April 2009 and September 2009, were referred to in the March 2011 statement of the case (SOC), but are not included in the evidence of record.  In fact, no VA treatment records of any kind are included in the evidence of record.  In addition, no records relating the appellant's diagnosis of sleep apnea, such as sleep study reports, are of record.  No records from the appellant's private physician Dr. Fisher dated before September 2004 are of record and no records from his private orthopedist Dr. Friedman are of record.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, all outstanding VA and private treatment records must be obtained and associated with the claims file.  

Turning to the sleep apnea claim, the appellant's October 1970 service separation examination includes notations that he had had difficulty falling asleep during the prior four years and that said difficulty had been attributed to shift work.  The appellant's civilian medical records reflect a diagnosis of sleep apnea; however, it is unknown when that diagnosis was initially rendered.  In a January 2010 letter, the appellant's private treating physician wrote that it was as likely as not that the appellant's sleep problem on active duty was actually sleep apnea which was not diagnosed until later.  The doctor did not provide any explanation as to how he arrived at this conclusion.

No VA medical opinion concerning the onset and origin of the sleep apnea is of record.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 159(c)(4).

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, there is lay evidence of record to indicate that the appellant displayed symptoms possibly related to the claimed sleep apnea while he was in service which have continued to the present.  The appellant has presented written statements to that effect.  Private treatment records reveal a diagnosis of sleep apnea and a possible link to service as reflected by the January 2010 private physician letter.   Therefore, the Board finds that the duty to assist in this case requires that a medical opinion regarding the sleep apnea must be obtained on remand. 

Finally, a veteran is presumed in sound condition except for defects noted when examined and accepted for service.  If a preexisting disability is noted upon entry into service, a veteran cannot bring a claim for service connection for that disability, but he or she may bring a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the claimant to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Thus, a preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In this case, the appellant had three periods of active service - July 1966 to December 1970; January 1991 to May 1991; and October 2001 to September 2002 - and the question of whether any claimed disability preexisted any period of active service must be addressed.

The presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The provisions of 38 U.S.C.A. § 1111 require VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is clear and unmistakable evidence that, for example, hypertension or GERD preexisted the appellant's entry into military service in January 1991, or in October 2002.  The RO also has not determined whether, if any claimed condition did preexist any period of active service, there is clear and unmistakable evidence that any such preexisting disability was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the condition.  Said deficiencies must be rectified on remand.

These considerations require the gathering of medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Obtain all service treatment records or alternative records for the Veteran's period of active duty from October 2001 to September 2002, to include treatment records from the 437th ADOS/SGGFP at the Charleston Air Force Base and from the Charleston Naval Hospital.  If any location contacted suggests other sources, those sources must be encompassed by the search.

3.  Ask the Veteran to provide the names and addresses of all medical care providers (private, VA, or other government) who have treated him for hypertension; sleep apnea; GERD; and disabilities of the left shoulder, right knee, and both legs.  After securing necessary releases, obtain all outstanding records. 

 In particular, obtain all VA medical treatment records dated since April 2009; all sleep study records; any records from Dr. Fisher dated prior to September 2004; and all records from the orthopedist Dr. Friedman.

4.  If attempts to obtain records are unsuccessful, the Veteran and his representative must be informed of the negative results, the attempts made to obtain the records and what further actions will be taken; and be given opportunity to provide the records himself.

5.  After obtaining available records, arrange for review of the claims file by a physician to determine whether the Veteran's current sleep apnea had its onset in service or is otherwise related to service.  

The claims file must be reviewed by the physician.  

If the reviewing physician determines that an examination is needed before the requested opinions can be rendered, schedule the Veteran for such an examination. 

The reviewing physician must provide an opinion that addresses all of the following questions:

      (a)  Is the Veteran's current sleep apnea causally or etiologically related to any period of military service (July 1966 to December 1970; January 1991 to May 1991; and October 2001 to September 2002) or to some other cause or causes?  
      
      Did the Veteran's sleep apnea have its onset during any period of active duty, within one year of any period of active duty, or was this condition otherwise caused or aggravated during any period the Veteran's military service?  
      
      Provide reasons for the opinion that takes into account the Veteran's reports of his history and symptoms; and discuss the October 1970 separation examination and January 2010 private physician's letter.

      (d) Would the Veteran's reports, if accepted, be sufficient to establish the onset of sleep apnea in service, or that it is otherwise related to service?
      
      (e) If not directly incurred in service, is the Veteran's current sleep apnea proximately due to, or aggravated by any service-connected disability, either singly or in combination, including by way of aggravation?

      (e) If aggravation of the sleep apnea is found to have occurred as a result of service-connected disability, state there is medical evidence created prior to the aggravation, or at any time between the onset of aggravation and the current level of disability that shows a baseline for the sleep apnea prior to aggravation.

The physician must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any portion of the current sleep apnea is causally or etiologically related to any period of active duty or to a service-connected disability, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the physician cannot provide a requested opinion without resorting to speculation, the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular doctor.

7.  If any benefit sought on appeal remains denied, issue a supplemental SOC.  Then return the case to the Board, if otherwise in order. 

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158 and 3.655. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


